Title: From George Washington to John Jay, 20 January 1788
From: Washington, George
To: Jay, John



Dear Sir,
Mount Vernon Jan. 20 1788.

Your goodness upon a former occasion, accompanied with assurances of forwarding any dispatches I might have for Europe in future, is the cause of my troubling you with the letters herewith sent.
The one for the Marquis de la Fayette contains a vocabulary of the Delaware and Shawanese languages for the Empress of Russia. I beg leave therefore to recommend it to your particular care. To send it by Post from Havre I am informed would be expensive. To trust it to chance might be still worse. I leave it therefore to your own judgement to convey it, and my other letters in such a manner as you shall think best and least expensive.
We are locked fast in Ice—expecting as soon as the weather breaks, to hear what the Conventions of Connecticut and Massachusetts have resolved on with respect to the proposed Government. The decisions of New York and Virginia on this important

subject are more problimatical than any others; yet, with respect to the latter, little doubt remains in my mind of the adoption of it. In this however I may be mistaken, for going seldom from home and seeing few, except travellers, my conjectures may be erroneous. North Carolina it seems has fixed a late period for the meeting of its Convention; hence, it is not unfair to infer, they mean to take the tone from this State.
With much concern I have heard that Mrs Jay and you have been indisposed. I hope both of you are perfectly restored. The best wishes and affectionate regards of Mrs Washington and myself are presented and I am with much truth and sincerity Dr Sr Yr Most Obedt & Most Hble Servant

Go: Washington

